Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The reply filed on January 26, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The response does not address the rejections of the claims based on 35 USC 112, 1st and 2nd paragraphs. The Applicant has requested that the prosecution of the instant case be suspended while the Divisional application is under prosecution. However, MPEP 1450.II. states 
If the reissue application contains only original (unamended) patent claims, which are found allowable, a rejection will be made under 35 U.S.C. 251 based on the fact that there is no "error" in the non-amended patent claims. In the Office action making this rejection, the examiner should advise the applicant that a proper response to the rejection must include (A) a request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected invention(s), (B) the filing of the divisional reissue application, or a statement that one has already been filed (identifying it at least by application number), and (C) an argument that a complete response to the rejection has been made based upon the filing of the divisional reissue application and the request for suspension. The Office action should set a three-month time period for the patent owner/applicant to file divisional reissue application(s) containing the non-elected claims.
 
The instant application does meet the first element because the pending claims are only original and unamended patent claims. However, the claims do not meet the second element because they are under rejection (35 USC 112,1st paragraph and 35 USC 112, 2nd paragraph). If the claims remain unamended after the rejections under 35 USC 112 have been resolved, then the Examiner will consider suspending the instant application.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993


Conferee:  /dor/ /E.D.L/                          SPRS, Art Unit 3993